            Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 1 of 16




 1   THE ULRICH LAW FIRM, PLC
     Walter A. Ulrich, Esq. (AZ State Bar No. 022734)
 2   45 West Jefferson Street
 3   14th Floor, Luhrs Tower
     Phoenix, Arizona 85003
 4
     Tel.: (602) 427-4027
 5   Fax: (602) 491-1996
     Email: walter@ulrichlawfirm.com
 6
 7   Attorneys for Plaintiff
     RAPOSO INTERNATIONAL ENTERPRISES, INC.
 8

 9                       UNITED STATES DISTRICT COURT
10                              DISTRICT OF ARIZONA
11
12   RAPOSO ENTERPRISES, INC, a                  Case No.
     Nevada Corporation,
13
                                                 COMPLAINT FOR:
                  Plaintiff,
14
                          v.                     (1) BREACH OF CONTRACT;
15
                                                 (2) EXPRESS CONTRACTUAL
16   117 DEGREES, LLC an Arizona                     INDEMNITY;
     Limited Liability Company; HALE
     GLOBAL CAPITAL SOLUTIONS,                   (3) BREACH OF THE
17
     LLC, an Arizona limited liability               COVENANT OF GOOD FAITH
18   company; THOMAS HALE, an                        AND FAIR DEALING;
     individual; SOUL JOURNEY, LLC a
     California Limited Liability Company;       (4) UNJUST ENRICHMENT;
19
     CHRISTINE AMES, an individual;              (5) PROMISSORY FRAUD;
20   IVY 95, LLC, a Arizona Limited              (6) CIVIL CONSPIRACY; AND
     Liability Company; IVY DAWSON,
     an individual; LEGENDS OF SPRING,           (7) UNFAIR BUSINESS
21
     LLC an Illinois Limited Liability               PRACTICES
22   Company; RICHARD BALLARD, and
     Individual; GOTTA GO, LLC, a
     Delaware Limited Liability Company;                JURY DEMANDED
23
     KAREN JEDEL, an individual; and
24   DOES 1 through 10, inclusive

25                Defendants.

26
27   ///
28   ///

                                             1
28                                       Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 2 of 16




 1                                      COMPLAINT
 2         1.     Raposo Enterprises, Inc. hereby complains against 117 Degrees, Inc.,
 3   Hale Global Solutions, Inc., Thomas Hale, Soul Journey, LLC, Christine Ames, Ivy
 4   95, LLC, Ivy Dawson, Legends of Spring, LLC, Richard Ballard, Wendon Rock
 5   Marketing, LLC, Thomas Andrews, Gotta Go, LLC, and Karen Jedel, as follows:
 6
 7                                      THE PARTIES
 8         2.     Plaintiff Raposo Enterprises, Inc. ("Raposo") is a Nevada Corporation
 9   with its principal place of business located at 1810 E Sahara Ave Ste 215, Las
10   Vegas, NV, 89104, USA. Raposo is the assignee from Raposo International
11   Enterprises, Inc (collectively referred to as “Raposo.”)
12         3.     Defendant 117 Degrees, LLC ("117 Degrees") is an Arizona
13   Corporation with its principal place of business located in Phoenix, Arizona.
14         4.     Defendant Hale Global Capital Solutions, LLC (“Hale Global”) is an
15   Arizona Corporation with its principal place of business located in Phoenix, Arizona.
16         5.     Defendant Thomas Hale (“Hale”) is an individual who resides in
17   Scottsdale, Arizona.
18         6.     Soul Journey, LLC (“Soul Journey”) is a California limited liability
19   company with its principal place of business in Paso Robles, California.
20         7.     Christine Ames (“Ames”) is an individual who resides in Paso Robles,
21   California, and Ames owns Soul Journey.
22         8.     Ivy 95 LLC (“Ivy 95”) is an Arizona limited liability company with its
23   principal place of business in Yuma, Arizona.
24         9.     Ivy Dawson (“Dawson”) is an individual who resides in Yuma,
25   Arizona, and Dawson owns Ivy 95.
26         10.    Legends of Spring, LLC (“Legends”), is an Illinois limited liability
27   company with its principal place of business in Erie, Illinois.
28         11.    Richard Ballard (“Ballard”) is an individual that resides in Erie, Illinois,
                                                2
28                                           Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 3 of 16




 1   and Ballard owns Legends.
 2         12.    Wendon Rock Marketing, LLC (“Wendon Rock”), is an Arizona
 3   limited liability company with its principal place of business in Gilbert, Arizona.
 4         13.    Thomas Andrews (“Andrews,”) is an individual who resides in Gilbert,
 5   Arizona, and Andrews owns Wendon Rock.
 6         14.    Gotta Go, LLC (“Gotta Go”), is a Delaware limited liability corporation
 7   with its principal place of business in California.
 8         15.    Karen M. Jedel (“Jedel,” and collectively with Gotta Go, Andrews,
 9   Wendon Rock, Ballard, Legends, Dawson, Ivy 95, Ames, Soul Journey, Hale, Hale
10   Global, and 117 Degrees, “Defendants,”) is an individual who resides in Encinitas,
11   California, and Jedel owns Gotta Go.
12         16.    Raposo is currently unaware of the true names and capacities of Does
13   1 through 10, inclusive, whether individual, partnership, corporation, unincorporated
14   association, foreign individual, or entity, or otherwise, and therefore sues these
15   Defendants by such fictitious names. After discovery, which is necessary to ascertain
16   the true names and capacities of these Defendants, Raposo will amend the pleadings
17   to allege the necessary identifying details. Raposo is informed and believes, and on
18   that basis alleges, that at all material times, each of the Defendants, as well as Does
19   1 through 10, was the agent, servant, employee, partner, joint venturer,
20   representative, subsidiary, parent, affiliate, alter ego, or co-conspirator of the others,
21   had full knowledge of and gave substantial assistance to the alleged activities, and
22   in doing the things alleged, each was acting within the scope of such agency, service,
23   employment, partnership, joint venture, representation, affiliation, or conspiracy,
24   and each is legally responsible for the acts and omissions of the others.
25
26                JURISDICTION, VENUE, AND APPLICABLE LAW
27         17.    This Court has jurisdiction over the Defendants under 28 U.S.C. § 1332
28   because Defendants regularly conduct business in Arizona and/or derive substantial
                                                3
28                                           Complaint
                Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 4 of 16




 1   benefits and revenues from Arizona. The amount in controversy exceeds the sum or
 2   value of $75,000, exclusive of interests or costs.
 3         18.      Defendant 117 Degrees’ contract with Plaintiff contained a forum
 4   selection clause setting any dispute to be brought in the state or federal courts located
 5   in Maricopa County.
 6
 7                      FACTS COMMON TO ALL ALLEGATIONS
 8         I.       Defendants’ Illegal Scheme
 9         19.      Defendants 117 Degrees, Hale Global, and Thomas Hale (the “Hale
10   Defendants”) are in the business of providing illegal straw signors to defraud
11   banking institutions. In sum, Defendants arrange for straw signors, here Jedel, Gotta
12   Go, Andrews, Wendon Rock, Ballard, Legends, Dawson, Ivy 95, Ames, and Soul
13   Journey (the “Straw Signor Defendants”), to execute agreements with financial
14   institutions. The Hale Defendants then orchestrate a mechanism for merchants to
15   have funds deposited into that straw account. The straw signors have no connection
16   to the merchant and do not perform any services related to the business.
17         20.      In this scheme, which the Hale Defendants have been perpetrating for
18   years, the straw merchants essentially lend their information to the Hale Defendants.
19   The Hale Defendants then take that information and set up a fake business that will
20   pass muster for the financial institution’s vigorous underwriting to believe that the
21   straw signor has a bona fide business and is engaged in the business set forth on the
22   banking application.
23         21.      But this is actually an elaborate scheme to defraud financial institutions
24   into extending a bank account.
25         22.      Until recently, regulators, like the Federal Trade Commission (“FTC”),
26   have been unaware of the pervasiveness of these schemes. But recently, the FTC
27   has begun enforcement actions on entities and individuals engaged in schemes
28   similar to those perpetrated by Defendants.
                                                 4
28                                            Complaint
                Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 5 of 16




 1         23.      The Hale Defendants designate themselves as executors and signors of
 2   the bank account so that the Hale Defendants control all funds deposited and
 3   withdrawn from that account.
 4         24.      The Hale Defendants enter into agreements with the straw signors, and
 5   did so here with the Straw Signor Defendants, under which they pay the straw
 6   signors’ flat fees or percentages of their profits. The Hale Defendants collect all of
 7   these fees directly from the bank account that it establishes on behalf of the straw
 8   signors.
 9         25.      The Hale Defendants also enter into agreements with merchants, like
10   Raposo, purportedly to assist those merchants in obtaining bona fide legal means to
11   additional merchant processing volume, meaning that they are able to process more
12   orders from their customers.
13         26.      The Hale Defendants do not, however, inform their customers that their
14   model is entirely illegal and violates 18 U.S.C. § 1029 (factoring), 18 U.S.C. § 371,
15   § 1029(b)(2) (conspiracy), 18 U.S.C. § 1343 (wire fraud), and 18 U.S.C. § 1344
16   (bank fraud), or that similar schemes have been and currently are being prosecuted
17   by the Federal Trade Commission (“FTC”).
18         II.      The Parties Agreement and Performance
19         27.      On or about July 25, 2019, 117 Degrees and Raposo entered in the
20   Services Agreement (“Agreement”) under which 117 Degrees agreed to provide its
21   straw signor services to Raposo. See attached as "Exhibit A" a true and correct copy
22   of the Agreement.
23         28.      Before the parties executed the Agreement, Hale represented to Raposo
24   that Defendant’s services were legal and legitimate. Defendants advertise their
25   services online, detailing their processes and methods as a stoic front to elevate their
26   purported legitimacy. See attached as "Exhibit B" a true and correct copy of the 117
27   Degrees Website.
28         29.      At the time Hale made these statements to Raposo, he knew they were
                                                5
28                                           Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 6 of 16




 1   false. Hale knew that his business was fraudulent and that it violated a multitude of
 2   regulations.
 3         30.      Since Hale led Raposo to believe that his business was legitimate,
 4   Raposo agreed to the Agreement.
 5         31.      Under the Agreement, 117 Degrees was required to set up all of the
 6   necessary agreements and vendors to allow Raposo to process transactions on behalf
 7   of its customers.
 8         32.      117 Degrees and Hale also orchestrated the execution of credit card
 9   processing agreements on behalf of the straw merchants, here, the Straw Signor
10   Defendants. The Agreement also set forth that 117 Degrees would supervise,
11   manage, and remain responsible for all of the Straw Merchants.
12         33.      117 Degrees would collect fees by aggregating the payments from the
13   Straw Merchants and would then collect its fees form those aggregated funds.
14         34.      Raposo is informed and believes and thereon alleges that the Straw
15   Signor Defendants were aware of Defendants Hale Global’s, 117 Degrees’ and Mr.
16   Hale’s scheme, and that they all conspired together in an effort to defraud Raposo.
17         35.      Hale also used his shell corporation, Hale Global, to enter into
18   agreements with the Straw Signor Defendants for them to serve as shell corporations
19   with Raposo and other merchants.
20         36.      Raposo was unaware that Defendants’ businesses were not legitimate.
21   Raposo reasonably relied on Hale’s statements that his business was formed and
22   governed in compliance with applicable law and the applicable rules and regulations
23   that govern the electronic payments industry, including without limit, the Card
24   Brand Rules promulgated by Visa, MasterCard, AMEX, etc. and that the Straw
25   Signor Defendants were similarly compliant.
26         37.      Raposo later learned that Defendant’s scheme mirrored similar
27   conspiracies that have been prosecuted by the FTC.
28         38.      Raposo discovered that the use of a straw merchant amounts to the
                                              6
28                                         Complaint
               Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 7 of 16




 1   commission of credit card laundering, commonly referred to as bank fraud and wire
 2   fraud, punishable under United States Code, Title 18, §§ 1343-1344.
 3         39.     From the FTC’s perspective, using straw signers to facilitate access to
 4   the payments’ ecosystem constitutes an unfair and deceptive business practice that
 5   violates Section 5 of the FTC Act and is very much on its radar.
 6         40.     Additionally, Defendants’ scheme also violates various federal and
 7   state criminal laws. Where the practice affects interstate or foreign commerce, the
 8   federal courts have jurisdiction. The Department of Justice Financial Crimes
 9   Enforcement Network (“FinCEN”) regards such factoring activities as a variation
10   on money laundering and may pursue merchants and processors alike in appropriate
11   cases. Depending on the particular facts of the credit card laundering scheme, such
12   conduct may variously violate 18 U.S.C. § 1029 (factoring), 18 U.S.C. § 371 or
13   § 1029(b)(2) (conspiracy), 18 U.S.C. § 1343 (wire fraud), or 18 U.S.C. § 1344 (bank
14   fraud).
15         41.     Before Raposo learned that Defendants had lured it into this scheme,
16   Raposo performed under the Agreement and processed transactions under
17   Defendants’ relationship with the Straw Signor Defendants and had funds deposited
18   into the Straw Signor Defendants’ bank accounts.
19         42.     During performance, Defendants’ failed to provide the agreed upon
20   service, and over $700,000 was frozen in the Straw Signor Defendants’ accounts.
21         43.     Raposo is informed and believes and thereon alleges that Defendants
22   have access to these funds but have refused to release these funds. Or, in the
23   alternative, have failed to recoup those funds.
24         44.     Raposo is further informed and believes and thereon alleges that the
25   Hale Defendants routinely and systematically perpetrate this scheme and simply take
26   the money.
27         45.     Here, Defendants and/or their vendors have held over $700,000 of
28   Raposo’s money and have refused to return it or provide visibility or tracking on the
                                               7
28                                          Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 8 of 16




 1   location and status of those funds.
 2
 3                                   FIRST CAUSE OF ACTION
 4                                        (Breach of Contract)
 5                                       (Against 117 Degrees)
 6          46.    Raposo repeats and realleges all paragraphs above with the same force
 7   and effect as if fully set forth herein.
 8          47.    On or about July 25, 2019, Raposo and 117 Degrees entered into the
 9   Agreement.
10          48.    Raposo has performed all terms, conditions, covenants, and promises
11   required of it under the Agreement, except those that have been discharged, excused,
12   waived, or prevented.
13          49.    117 Degrees has materially breached the Agreement as set forth above.
14          50.    As a direct and proximate result of 117 Degrees’ breaches of the
15   Agreement, Raposo has sustained and continues to sustain damages, including but
16   not limited to, loss of the benefits due under the Agreement, and other fees, costs,
17   and expenses, in an amount to be shown according to proof at trial in excess of the
18   jurisdictional minimum.
19          51.    Raposo is entitled to an award of attorneys’ fees and costs pursuant to
20   A.R.S § 12-341.01.
21
22                                 SECOND CAUSE OF ACTION
23                                (Express Contractual Indemnity)
24                                       (Against 117 Degrees)
25          52.    Raposo repeats and realleges all paragraphs above with the same force
26   and effect as if fully set forth herein.
27          53.    As a term and condition of the Agreement, 117 Degrees agreed to
28   indemnify and hold Raposo harmless from any and all losses, claims, expenses, and
                                                   8
28                                              Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 9 of 16




 1   liabilities that Raposo might sustain at any time as a consequence of 117 Degrees’
 2   failure to comply with the terms of the Agreement.
 3          54.    By the terms of the Agreement, Raposo is entitled to recover the legal
 4   fees and expenses it to date incurred and will continue to incur so long as this matter
 5   remains unresolved. Raposo does not know the full amount thereof at this time and
 6   will move to amend this complaint to state the amount when it becomes known to it,
 7   or on proof thereof.
 8          55.    By reason of the foregoing, Raposo is entitled to be indemnified in an
 9   amount to be shown according to proof at trial in excess of the jurisdictional
10   minimum.
11          56.    Raposo is entitled to an award of attorneys’ fees and costs pursuant to
12   A.R.S § 12-341.01.
13
14                                  THIRD CAUSE OF ACTION
15                  (Breach of the Covenant of Good Faith and Fair Dealing)
16                                     (Against All Defendants)
17          57.    Raposo repeats and realleges all paragraphs above with the same force
18   and effect as if fully set forth herein.
19          58.    In the alternative to other claims, implied in every contract is a covenant
20   of good faith and fair dealing that neither party will engage in any act or omission
21   that is intended or has the natural tendency to deprive the other party of the full
22   benefit of its bargain. This covenant is implied into the Agreement between Raposo
23   and Defendants and imposes upon Defendants a duty not to engage in acts or
24   omissions that would frustrate Raposo's enjoyment of the rights and benefits owed
25   or reasonably expected under the Agreement.
26          59.    Defendants throughout the term of the Agreement assisted and
27   benefited from the straw merchant scheme to set up illegal accounts to process with
28   Raposo. This and Defendants’ actions as set forth above breached this implied
                                                   9
28                                              Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 10 of 16




 1   covenant of good faith and fair dealing.
 2          60.    Defendants’ breaches have caused harm to Raposo in that Raposo was
 3   not able to receive the extent of the benefits for which it bargained for under the
 4   Agreement as more fully described above.
 5          61.    As a direct and proximate result of Defendants’ breaches of the
 6   covenant of good faith and fair dealing, Raposo has been damaged, as further
 7   described above, in an amount to be shown according to proof at trial in excess of
 8   the jurisdictional minimum.
 9          62.    Raposo is entitled to an award of attorneys’ fees and costs pursuant to
10   A.R.S § 12-341.01.
11
12                                 FOURTH CAUSE OF ACTION
13                                        (Unjust Enrichment)
14                                      (Against all Defendants)
15          63.    Raposo repeats and realleges all paragraphs above with the same force
16   and effect as if fully set forth herein.
17          64.    Raposo hereby pleads that in the alternative, no express agreement
18   exists between the Parties related to Raposo’s use of services set up by Defendants.
19   Defendants, both prior to the execution of the Agreement, and during the
20   performance under the Agreement, willfully concealed the true nature and of
21   Defendants’ business and Defendants’ intent to steal Raposo’s money. Had
22   Defendants not intentionally withheld such information from Raposo both during
23   the underwriting process and while the Agreement was in effect, Raposo would not
24   have agreed to use Defendants’ services.
25          65.    Defendants have unjustly and/or wrongfully retained a substantial
26   benefit at the expense and detriment of Raposo. Raposo has an inadequate remedy
27   at law for Defendants’ unjust enrichment.
28          66.    By reason of the foregoing, Defendants have been unjustly enriched at
                                                   10
28                                              Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 11 of 16




 1   the expense of Raposo, and Raposo has been damaged as described above, plus
 2   prejudgment interest at the prevailing legal rate, as well as any other damages, in an
 3   amount to be shown according to proof at trial in excess of the jurisdictional
 4   minimum.
 5          67.    Defendants will continue to be unjustly enriched to the substantial
 6   detriment and prejudice of Raposo and a constructive trust should be placed on all
 7   sums due and owing to Raposo unless and until Raposo is fully and justly restored,
 8   subject to proof and/or equity.
 9
10                                   FIFTH CAUSE OF ACTION
11                                        (Promissory Fraud)
12                                      (Against all Defendants)
13          68.    Raposo repeats and realleges all paragraphs above with the same force
14   and effect as if fully set forth herein.
15          69.    Defendants’ above-described acts and omissions amount to the
16   commission bank fraud and wire fraud, punishable under United States Code, Title
17   18, §§ 1343-1344.
18          70.    From the Federal Trade Commission’s (“FTC”) perspective, using
19   straw signers to facilitate access to the payments’ ecosystem constitutes an unfair
20   and deceptive business practice that violates Section 5 of the FTC Act and is very
21   much on its radar.
22          71.    Additionally, Defendants’ scheme violates various federal and state
23   criminal laws. Where the practice affects interstate or foreign commerce, the federal
24   courts have jurisdiction. The Department of Justice Financial Crimes Enforcement
25   Network (“FinCEN”) regards such factoring activities as a variation on money
26   laundering. Depending on the particular facts of the credit card laundering scheme,
27   such conduct may variously violate 18 U.S.C. § 1029 (factoring), 18 U.S.C. § 371
28   or § 1029(b)(2) (conspiracy), 18 U.S.C. § 1343 (wire fraud), or 18 U.S.C. § 1344
                                                   11
28                                              Complaint
            Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 12 of 16




 1   (bank fraud).
 2         72.     Specifically, Defendants failed to disclose information/documentation
 3   to Raposo regarding the illegal load-balancing conspiracy perpetrated by
 4   Defendants.
 5         73.     In or around July 2019, during the time that Defendants and Raposo
 6   negotiated the Agreement, Defendants failed to represent to Raposo:
 7         a.      Defendants’ primary business was to provide individuals that had
 8   absolutely no relationship or function other than to lend their identity; and
 9         b.      Defendants would provide all documents and manage all of the
10   business relationships.
11         c.      Defendants were engaged in illegitimate business practices.
12         74.     At the time Defendants, through its authorized representatives, and
13   each of them, made the above-referenced material misrepresentations and/or
14   omissions to Raposo, which Defendants knew were false and/or had no reasonable
15   ground for believing same were true and/or made the statements with the intent to
16   induce Raposo to take the actions, set forth herein, to Raposo's substantial financial
17   detriment.
18         75.     Defendants surreptitiously, and without Raposo’s consent or
19   knowledge, proceeded with acts and omissions as set forth above in the preceding
20   allegations and according to proof, which were contrary to what Defendants had
21   represented and agreed.
22         76.     Raposo reasonably relied on Defendants’ material misrepresentations,
23   statements, promises, and/or omissions, did not know of Defendants’ fraud and took
24   the material actions set forth herein and trusted that Defendants were acting in good
25   faith, just as Raposo was acting in good faith. Raposo discovered Defendants’ fraud
26   recently, and it continues to discover Defendants’ fraud.
27         77.     As   a   direct   and   legal    result   of   Defendants’    fraudulent
28   misrepresentations and material omissions, Raposo has suffered actual,
                                               12
28                                          Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 13 of 16




 1   consequential, and special damages in excess of excess of the jurisdictional
 2   minimum, plus interest until the full balance due and owing is paid, subject to proof.
 3   Specifically,     as   more    detailed    above,      but   for   Defendants’   fraudulent
 4   misrepresentations and material omissions, Raposo would not have agreed to work
 5   with Defendants.
 6          78.      By making the above fraudulent misrepresentations and material
 7   omissions, Defendants intended to design a scheme where they could steal Raposo’s
 8   reserve funds. Said misconduct was despicable and committed with a complete and
 9   total disregard for the rights of or detriment to Raposo, and Raposo therefore is
10   entitled to punitive damages in an amount according to proof at time of trial.
11          79.      Raposo is entitled to an award of attorneys’ fees and costs pursuant to
12   A.R.S § 12-341.01.
13
14                                 SIXTH CAUSE OF ACTION
15                                      (Civil Conspiracy)
16                                   Against All Defendants
17          80.      Raposo repeats and realleges all paragraphs above with the same force
18   and effect as if fully set forth herein.
19          81.      Defendants agreed with one another to commit fraud against Raposo.
20   Raposo is informed and believes and thereon alleges that this agreement is in writing.
21          82.      Defendants, or at least two of them, were all aware and knowing
22   participants in the above-described acts and omissions, were aware of each parties’
23   role, and were aware of the plan prior to agreeing with Raposo and intended to
24   defraud Raposo.
25          83.      Each Defendant made a willful act towards the commission and in
26   furtherance of the scheme as set forth above.
27          84.      Said misconduct was despicable and committed with a complete and
28   total disregard for the rights of or detriment to Raposo, and Raposo therefore is
                                                   13
28                                              Complaint
             Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 14 of 16




 1   entitled to punitive damages in an amount according to proof at time of trial.
 2
 3                              SEVENTH CAUSE OF ACTION
 4                (Unfair Business Practices, Ariz. Rev. Stat. § 44-1522 et seq.)
 5                                   (Against all Defendants)
 6          85.    Raposo repeats and realleges all paragraphs above with the same force
 7   and effect as if fully set forth herein.
 8          86.    As more fully set forth throughout above and as will be proven at trial,
 9   Defendants have engaged and continue to engage in unlawful, unfair, and fraudulent
10   business practices, including but not limited to, unfair competition and other unfair,
11   deceptive, and misleading business practices.
12          87.    Defendants have acted, and continue to act, in violation of various laws
13   governing their businesses, including but not limited to, Ariz. Rev. Stat. §§ 44-1522
14   et seq. and California Business and Professions Code §§ 17200, 17203, and 17500
15   et seq., among other things, as set forth above and according to proof.
16          88.    Plaintiff is informed and believes and based thereon alleges that
17   Defendants will continue to engage in unlawful, unfair, and fraudulent business
18   practices unless and until the Court orders the Defendants to cease and desist.
19          89.    As a direct, proximate, and foreseeable result of Defendants’ unlawful,
20   unfair, and fraudulent conduct, as alleged above, Raposo has suffered pecuniary
21   harm and has been damaged in excess of $700,000.00, according to proof at trial.
22   Plaintiff and other members of the public will continue to suffer substantial harm
23   and injury if the Court does not provide restitution and injunctive relief, as requested
24   herein. Plaintiff and other members of the public do hereby seek all remedies against
25   Defendants for such damages and for restitution and injunctive relief.
26   ///
27   ///
28   ///
                                                   14
28                                              Complaint
            Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 15 of 16




 1                                    PRAYER FOR RELIEF
 2         WHEREFORE, Raposo for relief against Defendants and the Doe Defendants,
 3   jointly and severally, as follows:
 4           1. For full restitution and/or disgorgement of all revenues, earnings, profits,
 5              compensation, and benefits that may have been obtained by Defendants
 6              as a result of their unlawful and fraudulent business acts or omissions;
 7           2. For compensatory damages in excess of the jurisdictional minimum, and
 8              interest thereon, according to proof at trial;
 9           3. For punitive damages according to proof at time of trial;
10           4. For all costs and expenses, including attorneys’ fees;
11           5. For prejudgment interest at the maximum legal rate; and
12           6. For such other and further relief as the Court may deem proper.
13
14                             DEMAND FOR JURY TRIAL
15         Raposo hereby demands a trial by jury on all claims set forth in the Complaint.
16         Dated this 25th day of May, 2021
17
18                                           THE ULRICH LAW FIRM, PLC
19
                                             /s/ Walter A. Ulrich
20                                           Walter A. Ulrich
21                                           Attorney for Raposo Enterprises, Inc.

22
23
24
25
26
27
28

                                               15
28                                          Complaint
            Case 2:21-cv-00922-SMB Document 1 Filed 05/25/21 Page 16 of 16




 1                            CERTIFICATE OF SERVICE

 2         I hereby certify that on May 25, 2021, I caused to be electronically filed the
 3
     foregoing document(s) with the Clerk of the Court by using the CM/ECF system.
 4

 5   Participants in the case who are registered CM/ECF users will be served by the
 6   CM/ECF system. Participants in the case who are not registered CM/ECF users will
 7
     be served by mail, electronic mail, or by other means permitted by the court rules.
 8

 9   Dated: May 25, 2021
10   .
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              16
28                                         Complaint
